                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF MISSOURI
                                     ST. JOSEPH DIVISION

    VetBridge Product Development Subsidiary I              )
    (NM-OMP), LLC,                                          )
                                                            )
                   Plaintiff,                               )            Case No. 5:18-cv-06147-BCW
                                                            )
    vs.                                                     )            CASE BELOW:
                                                            )            Circuit Court of Buchanan County
    NewMarket Pharmaceuticals, LLC,                         )            Case No. 18BU-CV03640
                                                            )
                   Defendant.                               )            JURY DEMAND

                                 AMENDED NOTICE OF REMOVAL

          PLEASE       TAKE      NOTICE that           Defendant      NewMarket         Pharmaceuticals,         LLC

("NewMarket"), by and through its undersigned counsel and pursuant to 28 U.S.C. §§ 1332, 1441,

and 1446, hereby files this Amended Notice of Removal of the above-captioned action from the

Circuit Court of Buchanan County, Missouri, to the United States District Court for the Western

District of Missouri, St. Joseph Division. In support of this Amended Notice of Removal,

NewMarket states as follows:

          1.      On or about August 29, 2018, Plaintiff VetBridge Product Development Subsidiary

I (NM-OMP), LLC filed its Verified Petition for Damages, Specific Performance & Injunctive

Relief (the "Petition") in the matter entitled VetBridge Product Development Subsidiary I (NM-

OMP), LLC v. NewMarket Pharmaceuticals, LLC, Case No. 18BU-CV03640, in the Circuit Court

of Buchanan County, Missouri.

          2.      NewMarket, to the extent service was sufficient, was served with the Petition and

Summons on September 7, 2018.1 NewMarket's initial Notice of Removal was filed on October



1
 As required by 28 U.S.C. § 1446(a), file-stamped copies of all process, pleadings, orders and other papers or
exhibits served on NewMarket were attached to the original Notice of Removal. (Doc. 1-1.)


CORE/3508734.0002/147395989.1
           Case 5:18-cv-06147-BCW Document 10 Filed 10/15/18 Page 1 of 5
5, 2018, and was thus timely filed pursuant to 28 U.S.C. § 1446(b). (Doc. 1.) See Murphy Bros.,

Inc. v. Michetti Pipe Stringing, Inc., 526 U.S. 344, 347-48 (1999) (holding that the thirty-day

deadline for removal "is triggered by simultaneous service of the summons and complaint, or

receipt of the complaint, 'through service or otherwise,' after and apart from service of the

summons, but not by mere receipt of the complaint unattended by any formal service").

         3.       NewMarket is the sole Defendant in this action, and consents to removal pursuant

to 28 U.S.C. § 1446(b)(2)(A).

         4.       Venue of this removal is proper under 28 U.S.C. § 1441(a) because the Circuit

Court of Buchanan County, Missouri is located within the Western District of Missouri.

         5.       This action is a civil action over which this Court has original jurisdiction pursuant

to 28 U.S.C. § 1332(a), and which may be removed pursuant to 28 U.S.C. § 1441.

         6.       Diversity jurisdiction exists under 28 U.S.C. § 1332(a) where the amount in

controversy exceeds $75,000 and there is complete diversity between Plaintiff and Defendant.

Here, both requirements are satisfied.

         7.       To satisfy the amount in controversy requirement, "the sum demanded in good faith

in the initial pleading shall be deemed to be the amount in controversy." 28 U.S.C. § 1446(c)(2).

         8.       By way of its Petition, Plaintiff asserts two breach of contract claims and seeks

from NewMarket, amongst other things, actual damages that allegedly exceed $81,000,000.00.

         9.       Accordingly, Plaintiff's Petition plainly satisfies the amount in controversy

requirement because it explicitly demands damages in an amount exceeding $75,000.

         10.      Plaintiff VetBridge Product Development Subsidiary I (NM-OMP), LLC has

affirmatively pled that it is a Missouri limited liability company with its principal place of business

in Missouri. (Doc. 1-1 at Petition ¶ 1.)


                                                    2
CORE/3508734.0002/147395989.1
           Case 5:18-cv-06147-BCW Document 10 Filed 10/15/18 Page 2 of 5
         11.      Upon information and belief, VetBridge members are AHII/Paterson Veterinary

Supply Inc. (with its corporate headquarters in Mendola Heights, Minnesota), MWI Veterinary

Supply (with its corporate headquarters in Boise, Idaho), MidWest Veterinary Supply (with its

corporate headquarters in Lakeville, Minnesota), Clipper Distributing (with its corporate

headquarters in Saint Joseph, Missouri) and Victor Medical Co. (with its corporate headquarters

in Lake Forest, California).

         12.      NewMarket is a limited liability company with four individual members that reside

in New Jersey and Florida, but not Missouri, Minnesota, Idaho or California. NewMarket is

therefore a citizen of New Jersey and Florida for diversity jurisdiction purposes.

         13.      Because there is complete diversity of citizenship between Plaintiff, a citizen of

Missouri, Minnesota, Idaho or California and Defendant, a citizen of Florida and New Jersey, and

the amount in controversy exceeds $75,000, removal is proper pursuant to 28 U.S.C. § 1332(a).

         14.      In accordance with 28 U.S.C. § 1446(d), NewMarket's amended written notice of

the removal of this action will be promptly served upon Plaintiff's counsel, and a Notice of Filing

of the Notice of Removal was previously filed with the Clerk of the Circuit Court of Buchanan

County, Missouri.

         WHEREFORE, Defendant NewMarket Pharmaceuticals, LLC hereby removes this action

from the Circuit Court of Buchanan County, Missouri, to this Court.

Dated: October 15, 2018




                                                  3
CORE/3508734.0002/147395989.1
           Case 5:18-cv-06147-BCW Document 10 Filed 10/15/18 Page 3 of 5
                                      Respectfully submitted,

                                      CADWALADER, WICKERSHAM & TAFT LLP

                                      /s/ Robert M. Pollaro
                                      Robert M. Pollaro, admitted pro hac vice
                                      200 Liberty Street
                                      New York, NY 10281
                                      Telephone: 212-504-6484
                                      Facsimile: 212-504-6666
                                      Email: robert.pollaro@cwt.com

                                      STINSON LEONARD STREET LLP

                                      /s/ Brett A. Shanks
                                      Brett A. Shanks, MO #67749
                                      1201 Walnut Street, Suite 2900
                                      Kansas City, MO 64105
                                      Telephone: 816-691-2736
                                      Facsimile: 816-412-8123
                                      Email: brett.shanks@stinson.com

                                      ATTORNEYS FOR DEFENDANT
                                      NEWMARKET PHARMACEUTICALS, LLC




                                         4
CORE/3508734.0002/147395989.1
           Case 5:18-cv-06147-BCW Document 10 Filed 10/15/18 Page 4 of 5
                                 CERTIFICATE OF SERVICE

         I hereby certify that on this 15th day of October, 2018, the above pleading was filed with

the Court via the CM/ECF system, and served on the following via electronic mail:

                  Greer S. Lang
                  Brian W. Fields
                  LATHROP & GAGE LLP
                  2345 Grand Boulevard, Suite 2200
                  Kansas City, MO 64108-2618
                  Telephone: 816-292-2000
                  Facsimile: 816-292-2001
                  Email: glang@lathropgage.com
                         bfields@lathropgage.com

                  Attorneys for Plaintiff
                  VetBridge Product Development Subsidiary I (NM-OMP), LLC




                                              /s/ Brett A. Shanks
                                              Brett A. Shanks

                                              Attorney for Defendant
                                              NewMarket Pharmaceuticals, LLC




                                                 5
CORE/3508734.0002/147395989.1
           Case 5:18-cv-06147-BCW Document 10 Filed 10/15/18 Page 5 of 5
